Exhibit 10.3

CARMAX, INC.
NOTICE OF STOCK OPTION GRANT






[Date]


                    
                    
                    


Dear                     :




The Board of Directors of CarMax, Inc. (the “Company”) wants to provide you with
an opportunity to share in the success of our Company.  Accordingly, I am
pleased to inform you that, as of [insert Grant Date] (the “Grant Date”) the
Compensation and Personnel Committee of the Board of Directors of the Company
(the “Committee”) exercised its authority pursuant to the CarMax, Inc. 2002
Stock Incentive Plan, as amended and restated (the “Plan”) and granted you
non-statutory options to purchase shares of the common stock of CarMax, Inc.
(the “Options”) as set forth herein.  The Options are not qualified for
Incentive Stock Option tax treatment. Limited stock appreciation rights
(“SARs”), described below, were also granted in connection with these Options.


The Options and SARs are subject to the provisions of the Plan.  The Committee
administers the Plan.  The terms of the Plan are incorporated into this notice
of Stock Option Grant (the “Notice of Grant”) and in the case of any conflict
between the Plan and this Notice of Grant, the terms of the Plan shall
control.  All capitalized terms not defined herein shall have the meaning given
to them in the Plan.  Please refer to the Plan for certain conditions not set
forth in this Notice of Grant.  Additionally, a copy of a Prospectus for the
Plan, which describes material terms of the Plan, can be found on The CarMax
Way.  Copies of the Prospectus, the Plan and the Company’s annual report to
shareholders on Form 10-K for fiscal year 20__ are available from the Company’s
corporate secretary at (804) 747-0422.


Number of Shares Subject to Option:    _________________________
Option Price Per Share:            _________________________


Vesting and Exercisability of Options


The Options are immediately 100% vested on the Grant Date, and except as
otherwise provided in this Notice of Grant, the Options will become exercisable
according to the following schedule regardless of your continued employment by
the Company:


[Insert exercise schedule, e.g., 25% per year for 4 years]


Termination of Options


The unexercised Options shall terminate upon the earliest to occur of the
following conditions:


1.
Expiration.  The Options will expire on ___________ (the “Expiration Date”).

2.
Termination For Cause. Upon termination of your employment with the Company for
Cause, your unexercised vested Options will terminate immediately.





--------------------------------------------------------------------------------




Cause


For purposes of this Notice of Grant, “Cause” shall mean the following:


1.
If you have an effective severance or employment agreement with the Company (or
a subsidiary of the Company), then “Cause” shall have the meaning set forth in
your employment or severance agreement.



2.
If you do not have an effective severance or employment agreement with the
Company (or a subsidiary of the Company), then “Cause” shall mean that the
Company (or any of its subsidiaries) has any reason to believe any of the
following:



a)     you have committed fraud, misappropriation of funds or property,
embezzlement or other similar acts of dishonesty;
    
b)     you have been convicted of a felony or other crime involving moral
turpitude (or pled nolo contendere thereto);


c)     you have used, possessed or distributed any illegal drug;


d)     you have committed any misconduct that may subject the Company to
criminal or civil liability;


e)     you have breached your duty of loyalty to the Company, including, without
limitation, the misappropriation of any of the Company’s corporate
opportunities;


f)     you have committed a serious violation or violations of any Company
policy or procedure;


g)     you refuse to follow the lawful instructions of Company management;


h)     you have committed any material misrepresentation in the employment
application process;


i)     you have committed deliberate actions, including neglect or failure to
perform the job, which are contrary to the best interest of the Company; or


j)     you have continually failed to perform substantially your duties with the
Company.


Exercise of Options


When the Options are exercisable, you may purchase shares of Company common
stock under your Option by:


1.
Giving written notice to the Company, signed by you, stating the number of
shares you have elected to purchase; and

2.
Remitting payment of the purchase price in full (You may deliver shares of
Company common stock that you own already in satisfaction of all or any part of
the purchase price or make other arrangements satisfactory to the Company and
permitted by the Plan regarding payment of the purchase price); and

3.
Remitting payment to satisfy the income tax withholding requirements for
non-statutory options or making other arrangements to satisfy such withholding
that are satisfactory to the Company and permitted by the Plan.





--------------------------------------------------------------------------------




Death or Disability


If your employment by the Company terminates because you die or become disabled,
all of your Options covered by this Notice of Grant will become immediately
exercisable, effective as of the date of the termination of your employment, and
you, your personal representative, distributees, or legatees, as applicable, may
exercise your vested Options at any time before the Expiration Date.


Transferability of Options


Except as provided below, the Options are not transferable by you other than by
will or by the laws of descent and distribution and are exercisable during your
lifetime only by you.  You may transfer your rights under the Option during your
lifetime subject to the following limitations:
1.    Transfers are allowed only to the following transferees:
a)
Your spouse, children, step-children, grandchildren, step-grandchildren or other
lineal descendants (including relationships arising from legal adoptions).  Such
individuals are hereinafter referred to as “Immediate Family Members”.

b)
Trust(s) for the exclusive benefit of any one or more of your Immediate Family
Members.

c)
Partnership(s), limited liability company(ies) or other entity(ies), the only
partners, members or interest holder of which are among your Immediate Family
Members.

d)
Pursuant to a court issued divorce decree or Domestic Relations Order (as
defined in the Code or Title I of the Employee Retirement Income Security Act
(or rules thereunder)).

2.
You may not receive any consideration in connection with the transfer.

3.
Transferees may not subsequently transfer their rights under the Option except
by will or by the laws of descent or distribution.

4.
Following the transfer, the Option will continue to be subject to the same terms
and conditions as were applicable immediately prior to transfer (except that the
transferee may deliver the Option exercise notice and payment of the exercise
price).

5.
You must give written notice of the transfer to the Company and the Company may
require that any transfer is conditioned upon the transferee executing any
document or agreement requested by the Company.

Any Option transferred in accordance with the terms hereof shall be accompanied
by the associated SAR.


Change of Control; SARs


Pursuant to this Notice of Grant, you have been granted one (1) SAR for every
Option granted to you hereunder.  Following a Change of Control, in lieu of
exercising your vested Options, you may choose to exercise the SARs associated
with such vested Options and granted hereunder.  Doing so will relieve you of
the obligation to pay for the exercise of your Options as described above and,
instead, will allow you to receive a cash payment of the net value of your SARs
as calculated below without having to remit any payment to the Company.  The
SARs granted in connection with the Options are limited SARs and may be
exercised in accordance with the Plan and the terms hereof as follows:


1.
The SARs shall only be exercisable if a Change of Control occurs.  In such
event, the SARs will be exercisable at any time during a period of 90 days
beginning on the date the Change of Control occurs.  To the extent that the SARs
or their underlying Options are not exercised during an exercise





--------------------------------------------------------------------------------




period, the SARs will become unexercisable again until such time as another
Change of Control occurs or [EXPIRE_DATE], when they expire.
2.
When the SARs become exercisable, you may exercise the SARs by giving written
notice to the Company, signed by you, stating the number of SARs that you are
exercising.

3.
Upon exercise of the SARs, you shall receive in exchange from the Company an
amount equal to the excess of (x) the value of the Company’s common stock on the
date of exercise, over (y) the exercise price of the underlying Option.  For
purposes of this paragraph, the value of the Company’s common stock shall be the
Fair Market Value of the Company’s common stock on the date of exercise.

4.
The Company’s obligation arising upon exercise of the SARs shall be paid in cash
and shall be subject to required income tax withholdings.

5.
To the extent a SAR is exercised, the underlying Option must be
surrendered.  The underlying Option, to the extent surrendered, shall no longer
be exercisable.

Change in Capital Structure


If the number of outstanding shares of the Company’s common stock is increased
or decreased as a result of a stock dividend, stock split, subdivision or
consolidation of shares, or other similar change in capitalization, the number
of Company shares for which you have unexercised Options and the exercise price
will automatically be adjusted, as provided in the Plan, (i) so as to preserve
the ratio that existed immediately before the change between the number of such
shares and the total number of shares of Company stock previously outstanding,
and (ii) so that your aggregate Option price remains the same; provided,
however, that the Company will not be required to issue any fractional shares
upon exercise of your Options as a result of such adjustment.


Legal Fees


The grant of these Options does not obligate the Company to continue your
employment.  If there is any litigation involving Options, each party will bear
its own expenses, including all legal fees, except that in the event of an
action brought by you under this Notice of Grant following a Change of Control,
then insofar as such action is not deemed to be frivolous by the arbitrator, the
Company shall bear all expenses related to the arbitration, including all legal
fees incurred by you.  The Committee shall have the authority to interpret and
administer this Notice of Grant.
 
Acceptance


By accepting this grant on-line, this Notice of Grant, together with the Plan,
will become a Stock Option Agreement between you and the Company that is
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Virginia.  By accepting this grant online, you agree that you
are in compliance with, and will abide by, the Company’s “Policy Against Insider
Trading” which can be found on The CarMax Way.




Sincerely,
[Name, Title]


